             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00028-MR-WCM


TUSHKAHUMOC XELUP,              )
                                )
                   Plaintiff,   )
                                )
     vs.                        )            ORDER
                                )
ROBERT TODD WHITE, MARK         )
GERBINO, CHEROKEE COUNTY        )
SHERIFF DEPARTMENT, DERRICK )
PALMER, and CHEROKEE COUNTY, )
                                )
                   Defendants.  )
_______________________________ )

     THIS MATTER is before the Court on the Defendants’ Motion to

Dismiss [Doc. 5] and the Magistrate Judge’s Memorandum and

Recommendation [Doc. 11] regarding the disposition of that motion.

     Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendants’ motion and to submit a

recommendation for its disposition.

     On October 4, 2019, the Magistrate Judge filed a Memorandum and

Recommendation in this case containing conclusions of law in support of a

recommendation regarding the Defendants’ motion. [Doc. 11]. The parties
were advised that any objections to the Magistrate Judge’s Memorandum

and Recommendation were to be filed in writing within fourteen (14) days of

service. The period within which to file objections has now expired, and no

written objections to the Memorandum and Recommendation have been

filed.

         After a careful review of the Magistrate Judge’s Recommendation, the

Court finds that the proposed conclusions of law are consistent with current

case law. The Defendants have moved to dismiss the Plaintiff’s Complaint

on the grounds that it is barred by the applicable statute of limitations.

“Ordinarily, a defense based on the statute of limitations must be raised by

the defendant through an affirmative defense, and the burden of establishing

the affirmative defense rests on the defendant.” Goodman v. Praxair, Inc.,

494 F.3d 458, 464 (4th Cir. 2007) (internal citation omitted). Therefore, the

Court generally cannot reach the merits of an affirmative defense in ruling on

a motion to dismiss under Rule 12(b)(6). Id. Only in those extraordinary

circumstances where all facts necessary to the affirmative defense “clearly

appear[ ] on the face of the complaint” may the Court address an affirmative

defense at the motion to dismiss stage.        Richmond, Fredericksburg &

Potomac R.R. Co. v. Forst, 4 F.3d 244, 250 (4th Cir. 1993). Here, the facts

necessary to establish the affirmative defense of the statute of limitations
                                       2
clearly appear on the face of the Plaintiff’s Complaint. Accordingly, the Court

hereby accepts the Magistrate Judge’s recommendation that the

Defendants’ Motion to Dismiss should be granted on the grounds that the

Plaintiff’s action is time-barred.

      IT IS, THEREFORE, ORDERED that the Memorandum and

Recommendation [Doc. 11] is ACCEPTED; the Defendants’ Motion to

Dismiss [Doc. 5] is GRANTED; and this action is DISMISSED WITH

PREJUDICE.

      IT IS SO ORDERED.
                                 Signed: October 26, 2019




                                          3
